Silverman, J.,
dissents in a memorandum as follows: I would affirm the order denying the motion to quash the subpoena. If the commission, in good faith, wishes to grant a hearing to an employee on such serious charges, we should not say they have no power to do so. It is clear that the employee wants a hearing, and the commission is willing to let him have one. Whether the hearing should be open to the public or closed can be determined by the commission subject to the courts. But in either case, a hearing can be held and witnesses subpoenaed. Further, as the Special Term Justice pointed out: "This disciplinary proceeding is clearly not a matter of purely internal concern. Rather, it involves questions that are directly related to the law enforcement purposes for which the Commission was established.” Of course the commission wishes to find out (a) whether the employee engaged in misconduct that warrants discipline, and (b) whether its employees perform their regulatory job honestly, and in that connection, the commission wants to find out about contacts between its employees and the waterfront persons and organization which it is the commission’s duty to regulate. No doubt the commission could hold two separate proceedings, a disciplinary one and an investigatory one. But where these functions are so closely related, I see no reason why the commission cannot combine them in one hearing and issue a subpoena accordingly.